UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GEO SPECIALTY CHEMICALS, INC., )
                                              )
                       Plaintiff,             )
                                              )
                       ~                      )          Case No. 12-cv-1819 (RJL)
                                              )
 GREGORY HUSISIAN, et al.,                    )
                                              )
                       De&ndanb.              )


                                           ORDER

        For the reasons set forth in the Memorandum Opinion entered this date, it is this
 ~
'L~ day of June, 2013, hereby

        ORDERED that the defendant's Motion to Dismiss for Lack of Subject Matter

 Jurisdiction [Dkt. #10] is DENIED; it is further

        ORDERED that the plaintiffs Complaint [Dkt. #1] is DISMISSED without

 prejudice for failure to state a claim.